

Exhibit 10.1
As of April 1, 2015


Mr. Steven Beeks




RE: Employment Agreement


Dear Mr. Beeks:


On behalf of Lions Gate Films Inc. (the “Company”), this is to confirm the terms
of your employment by the Company. We refer to you herein as “Employee.” The
terms of Employee’s employment are as follows:


1.    TERM


(a) The term of this agreement (“Agreement”) will begin April 1, 2015 and end
March 31, 2018, subject to termination as provided for in Section 7 below (the
“Term”). Until April 1, 2015, the employment agreement dated March 5, 2012, and
subsequently amended December 17, 2012, between the Company and Employee (the
“Prior Agreement”) governed the terms and conditions of Employee’s employment.
During the Term of this Agreement, Employee will serve as Co-Chief Operating
Officer (“Co-COO”) and Co-President, Motion Picture Group. As Co-COO, Employee
will report to the Company’s Chief Executive Officer (“CEO”), currently Jon
Feltheimer. As Co-President, Motion Picture Group, Employee will report to the
Co-Chairs of the Company’s Motion Picture Group, currently Robert Friedman and
Patrick Wachsberger, or the Company’s designee(s) who substantially perform the
functions of the Co-Chairs of the Company’s Motion Picture Group.
Notwithstanding anything herein to the contrary, at any time during the Term,
Company may require by written notice (“Title Notice”) that Employee serve
solely as the Co-COO or the Co-President, Motion Picture Group, and such
requirement shall not be a breach of the Agreement. Following receipt of the
Title Notice, Employee shall render such services as are customarily rendered by
persons in Employee’s capacity in the entertainment industry and as may be
reasonably requested by the Company as either the Co-President, Motion Picture
Group or the Co-COO, as the case may be.


(b) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.


(c) As long as Employee’s meaningful business time is devoted to the Company,
Employee may devote a reasonable amount of time to management of personal
investments and charitable, political and civic activities, so long as these
activities do not



--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 2 of 2



conflict with the Company’s interests or otherwise interfere with Employee’s
performance under this Agreement.


2.    COMPENSATION


(a) Salary. During the Term, Employee shall be entitled to receive a base salary
at the rate of NINE HUNDRED FIFTY THOUSAND DOLLARS ($950,000.00) per year (“Base
Salary”), payable in accordance with the Company’s normal payroll practices in
effect.


(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses with a target of seventy-five percent (75%) of Base Salary
based upon such Company and/or individual performance criteria as determined by
the Compensation Committee (the “CCLG”) of the Board of Directors (the “Board”)
of Lions Gate Entertainment Corp. (“Lions Gate”), the Company’s parent, in its
discretion and in consultation with the CEO, provided that Employee must be
employed with the Company through the end of the Company’s fiscal year and at
the time when such bonus, if earned, is paid to be eligible to receive a bonus
for a given fiscal year. In the event that Employee is terminated pursuant to
Section 7(a)(v) below, Employee shall be eligible for a pro-rated bonus based
upon the amount of time worked during the fiscal year in which the termination
occurs, determined using the same criteria as used to determine bonuses for
other senior level executives and paid at the same time that such bonuses are
paid to employees of the Company. Any such bonus will be paid as soon as
practicable after the end of the applicable fiscal year and in all events within
the “short-term deferral” period provided under Treasury Regulation Section
1.409A-1(a)(4).


(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.


3.    BENEFITS


As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.









--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 3 of 3





4.    VACATION AND TRAVEL


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of the CEO, which shall not be unreasonably
withheld, and (ii) the demands and requirements of Employee’s duties and
responsibilities under this Agreement. Employee shall not accrue paid vacation.


(b) Employee shall be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.


(c) Employee shall also be entitled to (i) business class travel for flights in
excess of four (4) hours; (ii) all customary “perqs” of division heads within
the Company; (iii) a cellular telephone which may be expensed; (iv) a reserved
parking space; and (v) reimbursement for all expenses reasonably incurred in
connection with his employment.


(d) The Company reserves the right to modify, suspend or discontinue any and all
of the above-referenced benefits, plans, practices, policies and programs
(including those in Section 3) at any time (whether before or after termination
of employment) without notice to or recourse by Employee so long as action is
taken in general with respect to other similarly situated persons and does not
single out Employee.


5.     STOCK


(a) Grant/Option. On May 6, 2015 the CCLG of the Board of Lions Gate approved
the grant to Employee of 33,333 Lions Gate restricted share units (the “Grant”)
and the right to purchase 116,667 shares of Lions Gate common stock (the
“Option”) in accordance with the terms and conditions of the 2012 Lions Gate
Performance Incentive Plan (the “Plan”). The exercise price per share for the
Option shall be the closing price (in regular trading) of Lions Gate common
stock on the NYSE on the Award Date. The award date shall be May 5, 2015 (the
“Award Date”). The Grant and Option shall be evidenced by and subject to the
terms of an award agreement in the form generally then used by Lions Gate to
evidence grants of restricted stock units and common stock under the Plan.
 
(i)
Vesting. Subject to the terms hereof, the Grant and Option shall vest as
follows:



(A)
the first 11,111 restricted share units of the Grant and the first 38,889 common
shares of the Option shall vest on the first anniversary of the Award Date;








--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 4 of 4



(B)
an additional 11,111 restricted share units of the Grant and an additional
38,889 Lions Gate common shares of the Option shall vest on the second
anniversary of the Award Date; and,



(C)
the final 11,111 restricted share units of the Grant and the final 38,889 Lions
Gate common shares of the Option shall vest on March 31, 2018.



(ii)     Continuance of Employment. The vesting schedule in Section 5(a)(i)
above requires Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Grant, the Option and the rights and benefits thereto.


(b) Performance Grant/Performance Option. On May 6, 2015 the CCLG of the Board
of Lions Gate, also approved the grant to Employee of 66,667 Lions Gate
restricted share units (the “Performance Grant”) and the right to purchase
233,333 shares of Lions Gate common stock (the “Performance Option”) in
accordance with the terms and conditions of the Plan. The exercise price per
share for the Performance Option shall be the closing price (in regular trading)
of Lions Gate common stock on the NYSE on the Award Date. .The Performance Grant
and Performance Option shall be evidenced by and subject to the terms of an
award agreement in the form generally then used by Lions Gate to evidence grants
of restricted stock units and common stock under the Plan.

(i)
Vesting. Subject to the other terms hereof, the Performance Grant and the
Performance Option shall vest as follows:



(A)
the first 22,223 restricted share units of the Performance Grant and the first
77,778 common shares of the Performance Option shall be eligible to vest on the
first anniversary of the Award Date;



(B)
an additional 22,222 restricted share units of the Performance Grant and an
additional 77,778 common shares of the Performance Option shall be eligible to
vest on the second anniversary of the Award Date; and,



(C)
the final 22,222 restricted share units of the Performance Grant and 77,777
common shares of the Performance Option shall be eligible to vest on March 31,
2018.



The vesting of the Performance Grant and the Performance Option on the
applicable vesting dates shall be subject to an assessment of Employee’s
performance over the twelve (12) month period ending on



--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 5 of 5



such Performance Grant and Performance Option vesting date, based on such
Company and/or individual performance criteria determined by the CCLG in
consultation with the CEO, based upon the criteria listed in Exhibit A to this
Agreement. Determination of the portion of an annual Performance Grant and
Performance Option vesting on each applicable vesting date, if any, shall be
made by the CCLG. All shares from the Performance Grant and Performance Option
that do not vest on the respective Performance Grant and Performance Option
vesting date shall expire on that date with no possibility of further vesting.
Notwithstanding the foregoing, the CCLG may, in its sole discretion, provide
that any portion of the Performance Grant and the Performance Option scheduled
to vest on any such applicable vesting date that does not vest on such date may
vest on any future Performance Grant and Performance Option vesting date.


(ii)     Continuance of Employment. The vesting schedule in Section 5(b)(i)
above requires Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Performance Grant, the Performance Option and the rights and
benefits thereto.


(c) Acceleration of Grants and Options. In the event that Employee dies during
the Term of this Agreement, the Grant, Option, Performance Grant and Performance
Option referred to in Sections 5(a)-(b) of this Agreement, to the extent then
outstanding and unvested, shall accelerate and immediately become fully vested.
In the event that Employee is terminated pursuant to Section 7(a)(v) below, any
portion of the Grant or Option referred to in Section 5(a) scheduled to vest
during the contract year (i.e. April 1 – March 31 of the following year) in
which the termination occurs, to the extent then outstanding and unvested, shall
accelerate and immediately become fully vested.


(d) Change of Control.


(i)
If a Change of Control occurs during the Term of this Agreement and Employee is
terminated pursuant to Section 7(a)(v) below within six (6) months following the
Change of Control, the Grant, Option, Performance Grant and Performance Option
granted to Employee pursuant to Sections 5(a) and 5(b) above, to the extent then
outstanding and unvested, shall accelerate and immediately become fully vested.



(ii)
For the purposes of this Agreement, “Change of Control” shall mean:






--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 6 of 6



(A)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
twenty-five percent (25%) or more of the outstanding shares of Lions Gate on the
date of execution of this Agreement of each party hereto (collectively, a
“Twenty-Five Percent Holder”) or (B) a trustee or other fiduciary holding
securities of Lions Gate under an employee benefit plan of Lions Gate, becomes
the beneficial owner, directly or indirectly, of securities of Lions Gate
representing thirty-three percent (33%) or more of the outstanding shares as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, excluding any transactions or series of transactions involving a sale or
other disposition of securities of Lions Gate by a Twenty-Five Percent Holder;



(B)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);



(C)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;



(D)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder in a single transaction or a series of transactions),
a shareholder or group of shareholders acting in concert, other than a
Twenty-Five Percent Holder in a single transaction or a series of transactions,
obtain control of thirty-three percent (33%) or more of the outstanding shares
of Lions Gate;



(E)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or




--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 7 of 7



group of shareholders acting in concert obtain control of half of the Board,
excluding any transactions or series of transactions involving a sale or other
disposition of securities of Lions Gate by a Twenty-Five Percent Holder;


(F)
if there is a dissolution or liquidation of Lions Gate; or



(G)
if there is any transaction or series of related transactions that has the
substantial effect of any or more of the foregoing, excluding any transaction or
series of transactions involving a Twenty-Five Percent Holder.



(e) Effect on Prior Grants. The Grant, Option, Performance Grant and Peformance
Option provided for in Sections 5(a)-(b) above are in addition to, and not in
lieu of, any and all grants and options provided for in any and all previous
agreements between Employee and Company. Any and all grants and options granted
under such prior agreements shall be unaffected by this Agreement.


6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that it is Employee’s obligation
to read, understand and adhere to the rules and policies set forth in such
handbook. Employee acknowledges and agrees that the Company retains the right to
revise, modify or delete any such policy or any employee benefit plan it deems
appropriate.


7.    TERMINATION


(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:


(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period of twelve (12) consecutive weeks or sixteen (16)
weeks in any year, provided that Employee has not cured disability within ten
(10) days of written notice;




--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 8 of 8





(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement, provided that Employee has not cured such “cause” within
fifteen (15) days of written notice by Company, if such “cause” is capable of
cure. If no cure is possible or Employee has failed to cure, Employee’s
employment shall terminate upon the 15th day following notice of termination. As
used herein, “cause” is defined as the occurrence of any of the following:



(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);



(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee; or



(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company;

          
(v)
Employee is terminated “without cause.” If the Company elects to terminate
Employee “without cause,” it must provide Employee with sixty (60) days prior
written notice. Termination “without cause” shall be defined as Employee being
terminated by the Company for any reason other than as set forth in Sections
7(a)(i)-(iv) above. In the event of a termination “without cause,” subject to
Employee’s execution and delivery to the Company of a general release of claims
in a form acceptable to the Company not more than twenty-one (21) days after the
date the Company provides such release (and Employee’s not revoking such release
within any revocation period provided under applicable law), Employee shall be
entitled to receive a severance payment equal to 50% of the amount of the Base
Salary that Employee would have been entitled to receive for the period
commencing on the date of such termination and ending on the last day of the
Term had Employee continued to be employed with the Company through such date,
but in no event less than the greater of either (i) twelve (12) months’ Base
Salary at the monthly rate in effect on the date of such termination, or (ii)
the amount Employee would receive from the Company’s severance policy for
non-contract employees that is currently in effect at the time of termination;
provided, however, that in the event such a termination “without cause” occurs
on or




--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 9 of 9



within six (6) months following a Change of Control, (x) instead of the
severance payment provided for above, Employee shall be entitled to receive a
continued Base Salary as set forth in Section 2 through the conclusion of the
Term, subject to Employee’s obligation to mitigate in accordance with California
Law (unless such termination occurs during the final year of the Term, in which
case the severance payment shall be twelve (12) months’ Base Salary paid in one
lump sum), and (y) Employee’s equity-based awards granted by Lions Gate, to the
extent then outstanding and unvested, shall become fully vested upon such
termination. Any lump sum cash severance payable to Employee pursuant to the
preceding provisions of this Section 7(a)(v) shall be paid, subject to Section
15(b), as soon as practicable after (and in all events within sixty (60) days
after) the date of Employee’s “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) with the Company; provided, however,
that if the 60-day period following Employee’s separation from service spans two
calendar years, such lump sum payment shall be made within such 60-day period
but in the second of the two calendar years. The Company shall provide the final
form of release agreement to Employee not later than seven (7) days following
the termination date. The Company’s payment of the amount referred to in this
Section 7(a)(v), in addition to the accrued obligations described in Section
7(b) below, shall relieve the Company of any and all obligations to Employee,
with the exception that Employee shall remain eligible for any amounts payable
under Section 2(c) above.


(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee
any base salary that had accrued but had not been paid as of the date of
termination. Following the termination of the Term and/or this Agreement for any
reason, Sections 9-15 shall, notwithstanding anything else herein to the
contrary, survive and continue to be binding upon the parties following such
termination.


8.    EXCLUSIVITY AND SERVICE


Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and



--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 10 of 10



professional manner, and as instructed by the Company in all matters, including
those involving artistic taste and judgment, but there shall be no obligation on
the Company to cause or allow Employee to render any services, or to include all
or any of Employee’s work or services in any motion picture or other property or
production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall be the sole and exclusive owner
throughout the universe in perpetuity of all of the results and proceeds of
Employee’s services, work and labor in connection with Employee’s employment by
the Company, during the Term and any other period of employment with the
Company, free and clear of any claims, liens or encumbrances. Employee shall
promptly and fully disclose to the Company, with all necessary detail for a
complete understanding of the same, any and all developments, clients and
potential client lists, discoveries, inventions, improvements, conceptions,
ideas, writings, processes, formulae, contracts, methods, works, whether or not
patentable or copyrightable, which are conceived, made, acquired, or written by
Employee, solely or jointly with another, while employed by the Company (whether
or not at the request or upon the suggestion of the Company) and which are
substantially related to the business or activities of the Company its parent,
affiliates, or subsidiaries that are within the scope of Employee’s employment
and responsibilities hereunder (collectively, “Proprietary Rights”).


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and transfers and agrees
to assign and transfer to the Company (or as otherwise directed by the Company)
Employee's full rights, title and interests in the Proprietary Rights to the
Company or its designee. In addition, Employee shall deliver to the Company any
and all drawings, notes, specifications and data relating to the Proprietary
Rights. Whenever requested to do so by the Company, Employee shall execute and
deliver to the Company any and all applications, assignments and other
instrumentsd and do such other acts that the Company shall reasonable request to
apply for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company. Employee further agrees not to charge the
Company for time spent in complying with these obligations. This Section 9 shall
apply only to that intellectual property which related at the time of conception
to the Company's then current or anticipated business or resulted from work
performed by Employee for the Company. Employee hereby acknowledges receipt of
written notice from the Company pursuant to California Labor Code Section 2872
that this Agreement (to the extent it requires an assignment or offer to assign
rights to any invention of Employee) does not apply to an invention which
qualifies fully under California Labor Code Section 2870.





--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 11 of 11









10.    ASSIGNMENT AND DELEGATION


Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its parent, affiliated and subsidiary entities, including
without limitation, financial, personnel, sales, planning and other information
that is owned by the Company and regularly used in the operation of the
Company’s business and (to the extent that such confidential information is not
subsequently disclosed or otherwise becomes known to the public generally other
than by breach of this Agreement by Employee) that this information constitutes
the Company’s trade secrets. Notwithstanding the above, the parties acknowledge
and agree that trade secrets shall not include any information that Employee can
demonstrate (i) was publicly available at the time of its disclosure to
Employee; (ii) was already in Employee’s possession at the time of disclosure;
(iii) was rightfully received by Employee from a third party not subject to
obligations of confidentiality, or (iv) was independently developed by Employee
without use of any trade secrets.


Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for the Company, as required by
applicable law or court order, or if authorized in writing by the Company.
Employee shall not use any such trade secrets in connection with any other
employment and/or business opportunities following the Term. In addition,
Employee hereby expressly agrees that Employee will not disclose any
confidential matters of the Company and its parent, affiliated and subsidiary
entities that are not trade secrets prior to, during or after Employee’s
employment including the specifics of this Agreement. Employee shall not use any
such confidential information in connection with any other employment and/or
business opportunities at any time during or following the Term. In addition, in
order to protect any such confidential information, Employee agrees that during
the Term and for a period of two (2) years thereafter, Employee will not,
directly or indirectly, induce or entice any other executive or employee of the
Company, with the sole exception of Employee’s assistant if Company has employed
an individual in such role, to leave such employment.





--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 12 of 12









12.    ARBITRATION


Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. The Company shall pay
for the administrative costs of such hearing and proceeding.


13.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM


(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Agreement, with the sole exception of
Section 5 therein, which shall remain in full force and effect).


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.





--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 13 of 13



(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) This Agreement shall be governed by the laws of the State of California. The
state and federal courts (or arbitrators appointed as described herein) located
in Los Angeles, California shall, subject to the arbitration agreement set forth
in Section 12 above, be the sole forum for any action for relief arising out of
or pursuant to the enforcement or interpretation of this Agreement. Each party
to this Agreement consents to the personal jurisdiction and arbitration in such
forum and courts and each party hereto covenants not to, and waives any right
to, seek a transfer of venue from such jurisdiction on any grounds.    


14.    INDEMNIFICATION


Except with respect to claims resulting from Employee’s willful misconduct or
acts outside the scope of his employment hereunder, Employee shall continue to
be defended, indemnified and held harmless by Company in respect of all claims
arising from or in connection with his position or services as an Employee of
the Company to the maximum extent permitted in accordance with Lions Gate’s
Articles of Incorporation, and under applicable California and British Columbia
law (including, without limitation and as applicable, attorney’s fees), and
shall be covered by the Company’s applicable directors and officers insurance
policy.


15    SECTION 409A


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.


(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to any payment or benefits
pursuant to Section 7(a)(v) until the earlier of (i) the date which is six (6)
months after Employee’s separation from service for any reason other than death,
or (ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after



--------------------------------------------------------------------------------

Mr. Steven Beeks
As of April 1, 2015
Page 14 of 14



the date that is six (6) months after Employee’s separation from service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Employee’s death). The provisions of this paragraph shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A.


(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.


Please acknowledge your confirmation of the above terms by signing below where
indicated.


Very truly yours,


LIONS GATE FILMS INC.
                        


/s/ Wayne Levin
Wayne Levin
Chief Strategic Officer and General Counsel, Lions Gate Entertainment Corp.
   
AGREED AND ACCEPTED
This 6th day of May, 2015




/s/ Steven Beeks
STEVEN BEEKS





